618 F.2d 1184
UNITED STATES of America, Plaintiff-Appellee,v.Edward RODRIGUEZ, a/k/a Rick, Thomas J. Albernaz, PeterSmigowski and William John Martins, Defendants-Appellants.
No. 77-5339.
United States Court of Appeals, Fifth Circuit.
May 7, 1980.

Raymond E. LaPorte, Tampa, Fla., for Rodriguez.
Martin G. Weinberg, Boston, Mass., for Albernaz.
James W. Lawson, Joseph S. Oteri, Boston, Mass., for Smigowski.
Joel R. Magazine, Coconut Grove, Fla., for Martins.
Diane R. Tolbert, Key West, Fla., Jeanne Baker, Cambridge, Mass., for defendants-appellants.
Jack V. Eskenazi, U. S. Atty., Michael P. Sullivan, Asst. U. S. Atty., Miami, Fla., Mervyn Hamburg, Atty., U. S. Dept. of Justice, Criminal Division, Washington, D. C., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Florida.
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.**

BY THE COURT:

1
By Court directive from the Clerk on November 28, 1978, all parties were advised of the issues to be considered by the Court en banc and were also instructed that, 'In order to preserve your right as to other issues in the case, the time for filing a petition for panel rehearing thereof is being extended for a period of fourteen (14) days from this date.'  (See also Fifth Circuit Local Rule 17).  To enable the panel to determine the issues raised in the petitions for rehearing the case is remanded to the panel for determination of all such issues other than those determined by the Court en banc.



**
 Judges Kravitch, Frank M. Johnson, Jr., Garza, Henderson, Reavley, Politz, Hatchett, Anderson, Randall, Tate, Sam D. Johnson, and Thomas A. Clark have become members of the Court since January 23, 1979, when this case was taken under submission.  They do not wish to participate in the decision